             Case 2:20-po-00280-CKD Document 31 Filed 08/11/21 Page 1 of 1


1

2

3

4

5

6

7

8                             IN THE UNITED STATES DISTRICT COURT

9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                )   2:20-po-00280-CKD
                                              )
12                       Plaintiff,           )   ORDER TO DISMISS AND VACATE TRIAL
                                              )   AND MOTIONS HEARING
13         v.                                 )
                                              )
14   RENE M. PATTERSON,                       )   DATE: August 12, 2021
                                              )   TIME: 10:00 a.m.
15                       Defendant.           )   JUDGE: Hon. Carolyn K. Delaney
                                              )
16                                            )
                                              )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss without prejudice, Case Number 2:20-po-

20   00280-CKD is GRANTED.

21         It is further ordered that the bench trial and motions hearing

22   scheduled on August 12, 2021 are vacated.

23         IT IS SO ORDERED.

24
     Dated: August 11, 2021
25                                            _____________________________________
26                                            CAROLYN K. DELANEY
                                              UNITED STATES MAGISTRATE JUDGE
27

28

     ORDER TO DISMISS & VACATE TRIAL      1                        U.S. v. RENE M. PATTERSON
     AND MOTIONS HEARING
